Citation Nr: 0602862	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  01-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to October 14, 2002.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period beginning October 14, 2002.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1965 to October 
1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision.  In October 
2003, the Board remanded for further development and the case 
is now before the Board for final appellate determination. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  For the period prior to October 14, 2002, the veteran's 
PTSD was manifested by impairment of memory but not by 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attack more than once a week, 
difficulty in understanding complex commands, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.

3.  For the period beginning October 14, 2002, the veteran's 
PTSD has been manifested by social impairment and 
irritability, but has not been manifested by deficiencies in 
judgment, thinking, mood (no suicidal ideation), obsessional 
rituals which interfere with his routine activities, 
intermittently illogical, obscure or irrelevant speech, 
depression affecting his ability to function independently, 
near-continuous panic, impaired impulse control, spatial 
disorientation or difficulty in adapting to stressful 
circumstances, or neglect of personal appearance and hygiene.





CONCLUSIONS OF LAW

1.  For the period prior to October 14, 2002, the criteria 
for an initial rating in excess of 30 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2005).

2.  For the period beginning October 14, 2002, the criteria 
for a rating in excess of 50 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2004.  This letter essentially provided notice of elements 
(1), (2), (3), and (4).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOCs (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the August 2005 SSOC.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
That was legally impossible in this case, where the claims 
were adjudicated in September 2000.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  Although the notice provided to the veteran 
in May 2004 was not given prior to the first adjudication of 
the claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated in an August 2005 SSOC.  Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed VA treatment records and the veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal.  VA afforded the veteran examinations in 
October 2001 and October 2002; copies of the examination 
reports have been associated with the claims folder.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

A 30 percent disability rating for PTSD contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine, behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9411.

A 50 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, DC 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Additionally, there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.  In accordance with Fenderson, in September 2000 the 
RO granted service connection for PTSD and assigned an 
initial 10 percent rating effective December 20, 1999.  
Thereafter in June 2001, the veteran's evaluation was 
increased to 30 percent effective December 20, 1999.  In 
October 2002, the veteran's PTSD evaluation was increased to 
50 percent effective October 14, 2002.  The Board will thus 
consider entitlement to "staged ratings."

I.	Entitlement to an initial rating in excess of 30 
percent for PTSD for the period prior to October 14, 
2002.

VA outpatient records prior to October 14, 2002 show various 
PTSD symptoms.  VA outpatient records note that the veteran 
had been hearing voices; he heard kids crying out when there 
were no kids around (September 2000, November 2000, and 
February 2001).  He thought his wife was calling out to him 
when she was not doing so (September 2000).  He complained of 
chronic sleep impairment and nightmares, especially of 
Vietnam (January 2000, June 2000, September 2000, November 
2000, and January 2001).  In February 2001, he complained of 
sleep impairment due to a neighbor's parties.  The veteran 
stated he has been fatigued (September 2000) and having 
difficulty with his memory (June 2000, September 2000, and 
November 2000).  Additionally, he reported being paranoid 
about others watching him and people talking about him 
(February 2001).  In September 2000, the veteran indicated he 
thought people were after him all the time.  He has also been 
noted to be depressed, irritable, and angry (December 1999 
and June 2000).  However, during his outpatient visits, the 
veteran has consistently been noted to have good eye contact, 
be alert and oriented to person and place, and his sentences 
were goal oriented.  He had no complaints of 
homicidal/suicidal ideations and had fair to good judgment 
and insight.  Additionally, a treatment note in June 2000, 
stated that the veteran retired early from his job due to a 
back condition.   

VA afforded the veteran an examination in October 2001 during 
which he  complained of nightmares, problems sleeping, and 
paranoid thinking.  The examiner noted that the veteran was 
casually dressed, neat appearing, with a trimmed beard, and 
athletic with no unusual characteristics.  The examiner 
further noted that he was oriented, intellectual functions 
were fair, memory of past, present, and intermittent was 
intact, affect had limited range and was shallow, mood was 
depressed, adequate insight and judgment for current reality, 
and no indication of suicidal or homicidal ideation.  The 
veteran's ambulation was good, handshake was warm and limp, 
he was alert, oriented, cooperative, attention was variable, 
responsive to questions, downcast eye contact, affect was 
blunted, depressed mood, and thinking was focused on Vietnam.  
He also had helplessness, hopelessness, and somatic 
complaints.  His appetite was good, increased weight change, 
his interests include fishing and going to church, his sex 
interest was treated but still down, and he described his 
plans as "none really, even the medicines don't seem to 
help."

The veteran's GAF scores have been noted to be 48 (September 
2000) and 55 (November 2000, January 2001, February 2001, 
March 2001).  Under DSM-IV, a GAF score of  41-50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM- IV, for rating purposes].  These GAF 
scores combined with his other symptoms, discussed above, 
suggest a severity of symptoms commensurate with a 30 percent 
rating under Diagnostic Code 9411.

Based upon the evidence, the Board finds that the veteran's 
disability more nearly approximates a 30 percent disability 
rating for PTSD.  While the veteran has shown impairment of 
memory (VA outpatient records dated in June 2000, September 
2000, and November 2000), there has been no showing that he 
had flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attack more than once a week, 
difficulty in understanding complex commands, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.  As 
such, the Board finds that the veteran's current symptoms 
more closely approximate a 30 percent evaluation for PTSD.  

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has continuously 
been 30 percent disabling prior to October 14, 2002.  

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability has 
prevented him from working.  In fact, VA treatment records 
note that he retired early due to his back condition.  
Moreover, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1). 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period beginning October 14, 2002.

VA outpatient records demonstrate various PTSD symptoms.  VA 
records since October 14, 2002, show that the veteran has 
sleep disturbances, nightmares, and flashbacks in addition to 
hearing noises.  While there were no reports of suicidal or 
homicidal ideation, he was noted to be angry and irritable 
(August 2003 and June 2004).  At his visits, the veteran was 
described as alert, pleasant, and cooperative with clear and 
coherent thoughts, good eye contact, and depressed affect 
(October 2002, July 2003, August 2003, October 2003, and 
December 2003).  He was also dressed casually and neatly 
groomed (July 2003, June 2004, February 2005, and June 2005).  
In July 2003, the veteran was noted to have logical thought 
content and processes (also noted in June 2004 and November 
2004).  At that visit, he was also relevant and goal-
oriented, had normal intellectual functioning, had fair 
judgment and insight, and his affect was constricted.  At 
that visit, social isolation was also noted.

VA afforded the veteran an examination in October 2002 for 
which his claims folder was not available for review.  The 
examiner noted that the veteran had difficulty remembering 
significant dates (marriage, divorce, etc).  The veteran 
indicated that he feels emotionally close only to his wife.  
He has no close friends, feels distant from people and spends 
a lot of time by himself.  He is pessimistic about his 
future.  He has no hobbies, does not fish anymore due to his 
back problems, he goes out with his wife but avoids crowds 
when feasible.  He spends most of his time praying, reading 
the Bible, watching television, talking with his wife or 
pastor, visiting his mother, exercising on a treadmill in the 
home.  Although his wife manages the family finances, he 
indicated that he could do it.  He also helps his wife with 
the household chores.  

At the examination, the examiner noted that the veteran was 
clean and neat in appearance and appropriately dressed.   Eye 
contact was good, he was friendly, cooperative, rapport was 
fairly good, and he was alert and oriented with relevant and 
coherent thinking.  His speech was clear, normal in rate and 
rhythm, very productive, and at times overly detailed.  As to 
his memory, there were gaps in his long term memory and both 
short term memory and concentration were impaired.  He did 
show an ability to conceptualize at the abstract level.  The 
veteran denied delusional ideations and hallucinatory 
experiences and none were observed.  While the veteran's mood 
was ostensibly even, there was underlying depression.  
Additionally, he cried when discussing his Vietnam traumas, 
he felt guilty about things he did in Vietnam, avoids 
reminders of Vietnam, does not talk to others about his 
experiences, avoids war movies and Vietnamese people living 
near him.  His appetite was good with stable weight, he had 
insomnia and nightmares 3 nights a week during which he 
hollered and thrashed around in bed.  These nightmares were 
usually caused by stormy weather or noises.  While he denied 
suicidal ideation, he had homicidal ideation when he saw 
Vietnamese people in his home area (but indicated he would 
not act on them due to his religion).  

His anger management has improved but he is still easily 
irritated by little things.  Also, he is prone to hyper 
startle reactions to sudden, unexpected, loud noises.  The 
examiner found that the veteran was experiencing mild to 
moderate impairment in his social and psychological 
functioning.  Occupationally, he has been disabled since 
1999.  

The veteran's GAF scores are 37 (August 2003), 45 (July 2003, 
August 2003, September 2003, October 2003, December 2003, 
June 2004), 48 (July 2003), 50 (July 2003, November 2004), 53 
(October 2002 VA examination) and  55 (February 2005, June 
2005).  Under DSM-IV, a GAF score in the 31 to 40 range 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF score of  41-50 
denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM- IV, for rating purposes].  

Based on the evidence in the record, the Board finds that the 
veteran's symptoms and GAF scores more closely approximate a 
50 percent evaluation. While the veteran does have social 
impairment as he only relates with his wife and pastor and 
has shown an inability to establish and maintain other 
effective relationships, he does not meet the other symptoms 
for a 70 percent rating.  He does not have deficiencies in 
judgment, thinking, mood (no suicidal ideation), obsessional 
rituals which interfere with his routine activities, 
intermittently illogical, obscure or irrelevant speech.  
Although he admits to having depression, it has not been 
shown that his depression affects his ability to function 
independently or that he has near-continuous panic.  Also, 
while irritability has been noted, there is no evidence of 
impaired impulse control.  He also admitted to having 
homicidal ideations toward Vietnamese people but he indicated 
he would not act on these feelings.  Furthermore, he has not 
demonstrated spatial disorientation or difficulty in adapting 
to stressful circumstances.  Also, there has been no evidence 
of  neglect of personal appearance and hygiene as he has been 
described on several occasions as being dressed casually and 
neatly groomed.  Moreover, the assigned GAF scores, varying 
from 44 to 53, with a one time low score of 37, are 
persuasive evidence that the impairments related to the 
veteran's PTSD are not more than 50 percent disabling.  

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson, supra.  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 50 percent disabling 
beginning October 14, 2002.  

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability has 
prevented him from working.  In fact, VA treatment records 
note that he retired early due to his back condition.  
Moreover, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1). 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD for the period prior to October 14, 2002 is denied.

Entitlement to a rating in excess of 50 percent for PTSD for 
the period beginning October 14, 2002 is denied.    



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


